Citation Nr: 1009905	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ankle 
disability.

2.  Entitlement to service connection for a sleep disability, 
to include as secondary to fibromyalgia and service-connected 
left shoulder disability.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to right ankle 
disability.

4.  Entitlement to service connection for a prostate 
disability, to include as due to herbicide exposure.

5.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected left shoulder 
disability.

6.  Entitlement to an increased rating for a chronic 
adjustment disorder, with mixed anxiety and depression, 
currently 30 percent disabling.

7.  Entitlement to an increased rating for left shoulder 
impairment, currently 40 percent disabling.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran indicated in his March 2008 substantive appeal 
(VA Form 9) that he wanted a hearing in this matter; however, 
he withdrew his request by correspondence dated in January 
2010.  See 38 C.F.R. § 20.704(e) (2009).  At that time the 
Veteran also submitted additional evidence in support of his 
appeal, and a waiver of his right to have the evidence 
initially considered by the RO.

By a December 2009 rating action, the RO continued the 30 
percent rating assigned to his service-connected chronic 
adjustment disorder and the 40 percent rating assigned to his 
left shoulder disability, and denied his claim for TDIU.  
(See, December 2009 rating action).  In response, in an 
undated letter to the RO received in January 2010, the 
appellant disagreed with these determinations.  The Board has 
accepted the Veteran's statement as a notice of disagreement 
(NOD) with the RO's December 2009 rating action.  The RO has 
not, however, provided him a statement of the case (SOC) 
concerning these claims, precluding him from perfecting an 
appeal to the Board.  Thus, the issues of entitlement to 
increased disability ratings for the service-connected 
chronic adjustment disorder and left shoulder disability, as 
well as entitlement to TDIU, will be addressed in the remand 
that follows the decision below.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The issues of entitlement to service connection for a 
prostate disability, entitlement to service connection for 
fibromyalgia, entitlement to an increased rating for a 
chronic adjustment disorder, entitlement to an increased 
rating for left shoulder disability, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a right ankle 
disability.

2.  The Veteran does not currently have a sleep disability.

3.  Right knee degenerative joint disease was not manifested 
within one year from the Veteran's discharge from service and 
it is not the result of a disease or injury in service.





CONCLUSIONS OF LAW

1.  A right ankle disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  A sleep disability was neither incurred in nor aggravated 
by active service and is not etiologically related to a 
service-connected disease or disability. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The Veteran's right knee degenerative joint disease was 
not incurred or aggravated during service, may not be 
presumed to have been incurred in service, and is not 
etiologically related to a service-connected disease or 
disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  A "fourth 
element" of the notice requirement, requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).
The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran was provided notice of the VCAA in May 
2005 and July 2005 pre-rating RO letters and January 2008 and 
April 2008 post-rating RO letters.  The VCAA letters 
indicated the types of evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain both his private and VA medical 
treatment records.  Letters dated in October 2006 and 
February 2007, as well as the above-referenced January 2008 
and April 2008 letters, also provided notice pertaining to 
the downstream disability rating and effective date elements 
of the claims, with subsequent adjudication of his claims in 
a June 2009 supplemental statement of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini and 
Mayfield, both supra.  The Veteran has not alleged any 
prejudice in terms of VCAA notification.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705 (2009).  

The Board also finds that all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
Specifically, the evidence of record includes service 
treatment records, VA and private treatment records, and 
statements from the Veteran and his representative.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 
The threshold for getting an examination under the VCAA is 
low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims and there is no reasonable possibility that 
such examinations would result in evidence to substantiate 
the claims.  In this regard, the Board notes that the record 
contains no competent evidence that the Veteran has a chronic 
right ankle disability or chronic sleep disability due to 
service. 

In addition, although the Veteran has been diagnosed with 
degenerative joint disease of the right knee, there is no 
competent evidence of an association between such and active 
duty service.  There is no evidence of a right knee 
disability in service and the Veteran's right knee was 
consistently normal at all his in-service examinations.  
Furthermore, there is no evidence of degenerative joint 
disease of the right knee until more than 30 years after the 
Veteran's separation from active duty service.  As there is 
no competent evidence of a nexus between this disability and 
service, a VA examination is not required.

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Accordingly, the Board will proceed to a decision as to three 
of the issues on appeal.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disabilitys, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  VA has amended 
38 C.F.R. § 3.310 to explicitly incorporate the holding in 
Allen.  71 Fed. Reg. 52,744-52,747.

Right Ankle and Sleep Disabilities

The Veteran's service treatment records are negative for 
complaints or treatment pertaining to a sleep disability, 
including his examination for separation in May 1970.  With 
respect to the right ankle, service treatment records show a 
complaint of right ankle pain following a basketball injury; 
however, in order to establish entitlement to service 
connection, there must be a current disability.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

There is no medical evidence associated with the file that 
indicates the Veteran has current diagnoses of right ankle or 
sleep disabilities.

In this regard, the Board acknowledges an October 1999 
private treatment record indicating a "probabl[e]" sleep 
disturbance.  This opinion does not reflect the presence of a 
current sleep disability.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim).  Moreover, 
to be present as a current disability, the claimed condition 
must be present at the time of the claim for benefits, as 
opposed to sometime in the distant past.  Gilpin v.West, 155 
F. 3d 1353 (Fed. Cir. 1998).  However, the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  The Veteran did not file a claim for 
service connection for a sleep disability until 2005, 
approximately six years after this notation.  

Additionally, the competent evidence of record shows 
complaints of right ankle pain, but there is no diagnosis of 
a current disability of the right ankle.  A May 2005 VA 
outpatient record shows that the Veteran complained of mild 
pain in the right ankle, but x-ray images of the right ankle 
were normal.  On physical examination, there was minimal 
tenderness to palpation at the lateral joint and a loss of 5 
degrees of plantar flexion, but there was no tenderness to 
palpation of the medial joint, loss of dorsiflexion, effusion 
or obvious deformity.  The impression was "right ankle pain- 
no obvious deformity."  

Although the May 2005 VA outpatient record documents the 
Veteran's complaints of pain in the right ankle, there is no 
competent evidence of any underlying pathology.  Pain in and 
of itself is not a disability for purposes of VA 
compensation.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").

While the Veteran is competent to report experiencing 
symptoms such as right ankle pain and fatigue, as a lay 
person he is not competent to render a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, there is no evidence of a current right ankle 
disability or sleep disability.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin, supra; Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer, supra; Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claims.

Right Knee Disability

The Veteran contends that he incurred a right knee disability 
during active duty service, or in the alternative, that it is 
secondary to his right ankle disability.  As discussed above, 
service connection for a right ankle disability is not 
warranted, therefore, service connection as secondary to a 
service-connected disability is not possible.

Service treatment records are negative for complaints or 
treatment related to the right knee. The Veteran's lower 
extremities were found to be normal upon his separation 
examination from active duty service in May 1970.

The post-service medical evidence of record establishes that 
the Veteran was diagnosed with degenerative joint disease of 
the right knee in August 2004.  

Although the record clearly shows a current diagnosis of 
right knee degenerative joint disease, there is no evidence 
during service of this disability.  In addition, the Veteran 
has not reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that 
he did not seek treatment for right knee problems until 2004, 
over 30 years after his discharge from active duty service.

In addition, there is no competent evidence demonstrating 
that this condition manifested to a compensable degree in 
service or during the presumptive period after service.

The absence of any clinical evidence for decades after 
service weighs the evidence against a finding that the 
Veteran's right knee degenerative joint disease was present 
in service or in the year immediately after service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  The only opinion linking a right knee 
disability to service is that of the Veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu, supra.

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's right knee 
disability was over 30 years after his separation from active 
duty service.  In addition, there is no medical evidence that 
the Veteran's right knee degenerative joint disease is 
related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and his active duty service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a sleep disability, to 
include as secondary to fibromyalgia and service-connected 
left shoulder disability is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to right ankle disability 
is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the claims remaining on appeal is warranted.

Prostate Disability 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon, supra.  The evidence of a 
link between current disability and service must be 
competent.  Wells, supra.

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, supra, at 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, supra, at 83.

In an April 2008 statement, the Veteran reported that he was 
initially diagnosed with prostatitis in June 1970 at the base 
hospital at Fort Lewis (Madigan Hospital) and has continued 
to the present day.  A June 1971 VA medical examination for 
an unrelated claim documents the Veteran's complaints of 
prostate trouble beginning in July 1970, just one month after 
separation from service.  An examination is needed so that a 
competent medical professional can opine as to the nature and 
etiology of the Veteran's prostatitis.

Additionally, a review of the record reflects that all 
records dated in 1970 were requested from Madigan Hospital in 
April 2008.  A response from the National Personnel Records 
Center (NPRC) dated that same month notes that no records 
were located.  In light of the additional medical development 
being undertaken with respect to this claim, a second attempt 
to locate these records should be made.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).

The Board acknowledges the Veteran's contentions that his 
prostatitis is a result of exposure to herbicides during his 
service in Korea.  (See, VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the Veteran in March 
2008).  In order to warrant presumptive service connection 
for Agent Orange exposure in the Republic of Korea, the Board 
notes that the Department of Defense (DoD) has identified 
specific units that served in areas along the demilitarized 
zone (DMZ) in Korea where herbicides were used between April 
1968 and July 1969.  VBA's Adjudication Procedure Manual, 
M21-1 provides that VA is to concede exposure to herbicides 
on a factual basis if a veteran alleges service along the DMZ 
in Korea, and was assigned to one of these units between 
April 1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(l).  In this case, however, 
the Veteran's service records indicate his presence in Korea 
from March to June 1970.  Accordingly, herbicide exposure 
cannot be conceded and this portion of the Veteran's claim 
need not be addressed by the VA examiner.

Fibromyalgia

The Veteran has primarily argued that his currently diagnosed 
fibromyalgia is a result of his service-connected left 
shoulder disability. (See, VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the Veteran in 
September 2006.)

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen, supra.
Here, the medical evidence of record does not adequately 
address whether or not the Veteran's currently diagnosed 
fibromyalgia was caused or aggravated by the service-
connected left shoulder disability. 

In view of the foregoing, the Board finds that prior to 
further appellate review of the Veteran's claim for service 
connection for a fibromyalgia, to include as secondary to 
service-connected left shoulder disability, a VA examination 
that addresses the questions below is in order.

Increased rating and TDIU claims

As noted in the Introduction, by a December 2009 rating 
action, the RO continued the 30 percent rating assigned to 
his service-connected chronic adjustment disorder and the 40 
percent rating assigned to his left shoulder disability, and 
denied his claim for TDIU.  (See, December 2009 rating 
action).  In response, in January 2010 statement to the RO, 
the appellant disagreed with these findings.  The Board 
construes the statement made by the Veteran as a timely NOD 
with the December 2009 rating decision.  See 38 C.F.R. §§ 
20.201, 20.302 (2009); see also EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (VA must liberally construe all documents 
filed by a claimant).  The RO has not, however, provided him 
a SOC concerning this claim, precluding him from perfecting 
an appeal to the Board.  Accordingly, an SOC addressing the 
appealed issues of entitlement to increased disability 
ratings for the service-connected chronic adjustment disorder 
and left shoulder disability and entitlement to TDIU is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the issue 
of entitlement to an increased rating 
for chronic adjustment disorder, 
entitlement to an increased rating for 
a left shoulder disability and 
entitlement to TDIU.  Advise the 
appellant of the need to timely file a 
substantive appeal if appellate review 
is desired.  If, and only if, a timely 
substantive appeal on the 
aforementioned issues is filed should 
this claim be returned to the Board.  
See 38 U.S.C.A. §§ 7104(a), 7105A (West 
2002).

2.  Request that the NPRC or any other 
appropriate agency, conduct another 
search for any and all medical records 
pertaining to the Veteran from the Fort 
Lewis Base Hospital (Madigan Hospital) 
in 1970.  If the requested records are 
held by a department or agency of the 
Federal government, efforts to obtain 
such records must continue until it is 
determined that they do not exist or 
that further attempts to obtain them 
would be futile.  The non-existence or 
unavailability of such records must be 
verified (in writing) by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3.  The Veteran should then be afforded 
a VA examination to determine the 
nature and etiology of his claimed 
prostate disability.  The examiner 
should review the claims folder and 
note such review in examination report 
or in an addendum.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that any current prostate disability is 
related to active duty service.

The examiner should provide a rationale 
for all stated opinions.  The examiner 
is also advised that the Veteran is 
competent to report when his symptoms 
initially manifested.

4.  The Veteran should then be 
scheduled for a VA examination or 
comparably qualified examiner to review 
the claims folder and answer the 
following questions:

(a) Is it at least as likely as not (50 
percent probability or greater) that 
any fibromyalgia is related to the 
Veteran's period of military service 
and; 

(b) Is it at least as likely as not (50 
percent) that the Veteran's 
fibromyalgia was caused or aggravated 
(made permanently worse) by the 
service-connected left shoulder 
disability.

The examiner should provide a rationale 
for all stated opinions.  The examiner 
is also advised that the Veteran is 
competent to report when his symptoms 
initially manifested.

5.  After completion of the above and 
any additional development of the 
evidence deemed necessary, review the 
record and readjudicate the issues of 
entitlement to service connection for 
prostatitis and fibromyalgia, to 
include as secondary to the service-
connected left shoulder disability, in 
light of any additional evidence added 
to the record assembled for appellate 
review.  If any benefit sought remains 
denied, the Veteran should be issued 
an appropriate supplemental statement 
of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


